        Case 4:18-cv-00277-DCN Document 60 Filed 04/07/21 Page 1 of 8




                        UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO

  VICKI MICHAEL, individually and as
  representative on behalf of a class of      Case No. 4:18-cv-00277-DCN
  similarly situated persons,
                                              MEMORANDUM DECISION AND
        Plaintiff,                            ORDER

         v.

  CONAGRA BRANDS, INC. PENSION
  PLAN FOR HOURLY RATE
  PRODUCTION WORKERS, an
  employee pension benefit Plan;
  CONAGRA BRANDS EMPLOYEE
  BENEFITS ADMINISTRATIVE
  COMMITTEE, the Plan Administrator;
  CONAGRA BRANDS APPEALS
  COMMITTEE, and DOES I-XX,
  individual members of the Plan
  administrative and/or appeals
  committees,

        Defendants.


                                I. INTRODUCTION

      Pending before the Court is Defendants Conagra Brands, Inc. Pension Plan for

Hourly Rate Production Workers, Conagra Brands Employee Benefits Administrative

Committee, and Conagra Brands Appeals Committee, and Does I-XX’s (collectively

“Defendants”) Motion for Attorney Fees. Dkt. 45.

      Having reviewed the record and briefs, the Court finds that the facts and legal



MEMORANDUM DECISION AND ORDER – 1
          Case 4:18-cv-00277-DCN Document 60 Filed 04/07/21 Page 2 of 8




arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds the decisional process would not be significantly aided by oral

argument, the Court will address the motion without oral argument. Dist. Idaho Loc. Civ.

R. 7.1(d)(1)(B). For the reasons outlined below, the Court finds good cause to DENY the

Motion.

                                     II. BACKGROUND

       On June 18, 2018, Plaintiff Vicki Michael filed her complaint. Dkt. 1. Defendants

filed a Motion for More Definite Statement (Dkt. 5) which the Court granted (Dkt. 10).

Michael filed an Amended Complaint. Dkt. 11. In her Amended Complaint, Michael

brought three causes of action; each based on the Employee Retirement Income Security

Act of 1974 (“ERISA”). Michael brought these claims on behalf of herself and others

similarly situated.

       In early communications between the Court and counsel, it was decided that the

most economical way to manage this litigation would be to first address the “merits” of

Michael’s claim and then, if necessary, move to class certification and beyond.

       On March 2, 2020, Michael filed her motion for summary judgment. Dkt. 24.

Defendants’ cross-motion for summary judgment followed. Dkt. 30. The Court held oral

argument, and on October 30, 2020, the Court issued an order granting summary judgments

in the Defendants’ favor. Dkt. 43.

       The main disagreement between the parties in this case is how to interpret certain

language regarding years of service when calculating Michael’s retirement amount. The

Court found that while the language in the plan was not crystal clear, Defendants


MEMORANDUM DECISION AND ORDER – 2
         Case 4:18-cv-00277-DCN Document 60 Filed 04/07/21 Page 3 of 8




interpretation best conformed with other relevant terms and clauses within the plan as well

as the plan’s underlying goals. In relevant part, the Court found that the plan language

capped benefits at 35 years of service (regardless of how calculated). Critically, Michael

acknowledged the 35-year cap and admitted that it applied to her. This recognition, among

other conclusions, resulted in the Court’s decision in favor of Defendants. Defendants

subsequently filed the instant motion for attorney fees arguing they are entitled to litigation

reimbursement because Michael’s “motives in pursuing this action [were] questionable.”

Dkt. 46, at 2. Defendants allege that Michael “had to know she did not have a viable claim,

and therefore her pursuit of this litigation imposed an unnecessary burden on the

Defendants to defend against this class action.” Id. Michael opposes the motion outright

and contests the amount of fees requested, asserting that while the Court may have

ultimately ruled against her, she had a legitimate basis for her suit.

                                      III. ANALYSIS

       In general, each party to a lawsuit bears its own attorney fees unless Congress has

provided otherwise through statute. Hensley v. Eckerhart, 461 U.S. 424, 429 (1983).

       Under 29 U.S.C. § 1132(g), the Court, in its discretion, may allow reasonable

attorney fees and costs of action to either party after determining that the party has achieved

some degree of success on the merits. The Ninth Circuit has determined that the Court shall

then consider five factors referred to as the Hummell factors: “(1) the degree of the

opposing parties' culpability or bad faith; (2) the ability of the opposing parties to satisfy

an award of fees; (3) whether an award of fees against the opposing parties would deter

others from acting under similar circumstances; (4) whether the parties requesting fees


MEMORANDUM DECISION AND ORDER – 3
          Case 4:18-cv-00277-DCN Document 60 Filed 04/07/21 Page 4 of 8




sought to benefit all participants and beneficiaries of an ERISA plan or to resolve a

significant legal question regarding ERISA; and (5) the relative merits of the parties'

positions.” Simonia v. Glenn, 608 F.3d 1118, 1121 (9th Cir. 2010) (quoting Hummell v.

S.E. Rykoff & Co., 634 F.2d 446, 453 (9th Cir. 1980)). While all five factors are considered,

no single Hummell factor is necessarily decisive. Id. at 1122.

         When a defendant/employer requests fees against a plaintiff/employee, the Court

should take into account the considerations expressed in Marquardt and recognize that the

Hummell factors very frequently suggest that attorney’s fees should not be charged against

ERISA plaintiffs. See Carpenters Southern Cal. Admin. Corp. v. Russell, 726 F.2d 1410,

1416 (9th Cir. 1984); Marquardt v. North American Car Corp., 652 F.2d 715 (7th Cir.

1981).

         In this case, the Court granted summary judgment in favor of the Defendants while

simultaneously denying summary judgment for the Plaintiff and entered final judgment in

favor of the Defendants. Dkts. 43, 44. Defendants have met the threshold requirement of

having some degree of success on the merits, and as such, the Court will consider the

Hummell factors.

A. The degree of the opposing parties’ culpability or bad faith.

         Defendants assert that Michael’s lawsuit was unfounded, baseless, and without

merit. In support, Defendants rely on various statements from the Court’s decision granting

summary judgment including Michael’s acknowledgment of the 35-year cap. Dkt. 46.

         Michael counters by again explaining her underlying legal argument to justify why

the reasons she had in bringing the case does not amount to bad faith or culpability.


MEMORANDUM DECISION AND ORDER – 4
         Case 4:18-cv-00277-DCN Document 60 Filed 04/07/21 Page 5 of 8




Although the Court has ruled against her legal arguments on the underlying claim, the

Court agrees that her basis for bringing the case was not bad faith or culpability on her part.

The Court did not ultimately find in Michael’s favor, but that does not warrant a per se

finding that, in hindsight, her action was brought in bad faith. This case revolved around

the interpretation of Plan language with each party proposing a different interpretation, and

even the Court admitted that “the wording . . . is a bit difficult to parse through.” Dkt. 43,

at 11. The Court also acknowledged that the “Plan language arguably suffers from some

inadequacies” (Dkt. 43, at 14), so although the outcome was in Defendant’s favor, that is

not to say Michael brought “baseless claims” in bad faith as Defendant’s allege. Dkt. 46,

at 5.

        It is worth nothing that “culpability of a losing plaintiff significantly differs from

that of a losing defendant.” Marquardt v. North Am. Car Corp., 652 F.2d 715, 720 (7th

Cir. 1981). A losing Plaintiff is not culpable for merely being unable to prove her case. Id.

Here, where Michael did not act in bad faith in bringing her suit, she is not culpable for

failing to win her case on the merits. As such, this factor does not support an award of fees.

B. The ability of the opposing parties to satisfy an award of fees.

        The Ninth Circuit has advised against awarding fees to “employer/defendants where

. . . plaintiffs are individual beneficiaries of an ERISA-qualified plan who seek no more

than a recovery of what they believe, rightly or wrongly, to be their just benefits.” Tingey

v. Pixley-Richards West, Inc., 958 F.2d 908, 909 (9th Cir. 1992). The Defendant’s claim

that because there is nothing in the record to suggest that Michael could not satisfy an

award of legal fees means that this is a neutral factor; however, this assumption fails to


MEMORANDUM DECISION AND ORDER – 5
         Case 4:18-cv-00277-DCN Document 60 Filed 04/07/21 Page 6 of 8




take into account Ninth Circuit precedent that favors plaintiff/employees. The Court has

no reason to disagree with the precedent that this factor weighs in favor of the Plaintiff

against awarding fees.

C. Whether an award of fees against the opposing parties would deter others from
acting under similar circumstances.

       The Ninth Circuit has concluded that the third and fourth Hummell factors are

generally “more appropriate to a determination as to whether to award fees to a plaintiff

than a defendant.” Tingey v. Pixley-Richards West, Inc., 958 F.2d 908, 910 (9th Cir. 1992)

(cleaned up). Defendants argue that because Michael was purportedly acting on behalf of

others similarly situated, the analysis should change to “discourage any such future litigants

from ‘relentlessly pursuing groundless claims,’ as Plaintiff did here.” Dkt. 46, at 7 (citing

Credit Managers Ass’n of S. California v. Kennesaw Life and Acc. Ins. Co., 25 F.3d 743,

748 (9th Cir. 1994)). The Court and counsel agreed early on in this case to first address the

merits of Michael’s claim and then, if necessary, move to class certification and beyond.

Dkt. 43, at 3. This case never made it to class certification and, therefore, Michael was only

acting on behalf of herself in this case. Accordingly, it is unnecessary for the Court to

decide if a class action warrants a deviation from the general assumption that the third

factor is more appropriate when awarding fees to a plaintiff. In this case, the Court decides

this factor is neutral.

D. Whether the parties requesting fees sought to benefit all participants and
beneficiaries of an ERISA plan or to resolve a significant legal question regarding
ERISA.
       As previously mention, the fourth Hummell factor is also generally more applicable

in cases when a plaintiff requests fees. Tingey, 958 F.2d at 910. This is because it is

MEMORANDUM DECISION AND ORDER – 6
         Case 4:18-cv-00277-DCN Document 60 Filed 04/07/21 Page 7 of 8




generally “sufficient that plaintiff bears his own attorneys’ fees and costs to deter institution

of a frivolous or baseless suit.” Marquardt, 652 F.2d at 721. Defendants argue that this

factor is not relevant because “the party requesting fees [Defendants] did not initiate this

action and therefore did not seek to benefit plan participants or resolve significant legal

issues in this litigation.” Dkt. 46, at 8. However, Michael asserts that because she sought

to benefit a class of individuals, she should not shoulder the burden of the fees alone. Dkt.

53. As with the third factor, it is relevant here that this case never became a class action.

As such, the Court need not consider whether a class action warrants a deviation from the

general rule. The Court agrees that the fourth factor is not relevant here and thus neutral in

the analysis.

E. The relative merits of the parties’ positions.
        ERISA does not require a party be the prevailing party to be eligible for attorney

fees, but the merits of the parties’ positions is, nevertheless, relevant. Here, the Court

granted summary judgment in favor of Defendants because Michael’s proposed Plan

interpretation would have required the Court to “ignore one of the main components of the

Plan: the 35-year cap, which again has been acknowledged by both sides.” Dkt. 43, at 11.

The Defendants’ interpretation of the Plan was “accurate, supports the purpose of the Plan,

and is in the best interest of the Plan participants.” Id. at 13. This factor supports a grant of

fees.

                                     IV. CONCLUSION

        In this case, the Court did not find sufficient basis to support any of Michael’s claims

and granted summary judgment in Defendants favor. However, there was not bad faith or


MEMORANDUM DECISION AND ORDER – 7
         Case 4:18-cv-00277-DCN Document 60 Filed 04/07/21 Page 8 of 8




culpability on Michael’s part in bringing the suit, and there is no reason to go against the

precedent disfavoring awarding fees against a plaintiff/employee in ERISA cases.

Although the Defendants did have the more meritorious position and prevailed on the

underlying case, they are not entitled to attorney fees.

                                        V. ORDER

IT IS HEREBY ORDERED:

   1. Defendants’ Motion for Attorney Fees (Dkt. 46) is DENIED.


                                                  DATED: April 7, 2021


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER – 8
